Citation Nr: 1115124	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  06-22 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for depression (also claimed as paranoid schizophrenia).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1978 to February 1980, and March 1981 to March 1982, during peacetime.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA), Nashville, Tennessee, Regional Office (RO), which denied her service connection claim for PTSD, and determined that new and material evidence had been received to reopen the service connection claim for depression (also diagnosed with paranoid schizophrenia). 

In August 2009, the Board granted the Veteran's claim of entitlement to service connection for PTSD due to a personal assault, and reopened the Veteran's previously denied claim of entitlement to service connection for depression (also diagnosed with paranoid schizophrenia) and remanded such for additional development.  The file has now been returned to the Board for further consideration.

The Board notes that the RO captioned, at the time of its June 2005 rating decision, the Veteran's claim as entitlement to service connection for depression (also diagnosed with paranoid schizophrenia).  The issue was framed as such at the time of the August 2009 Board decision.  However, during the most recent VA psychiatric evaluation conducted in September 2009, the examiner, subsequent to mental status examination and history and exhaustive review of the Veteran's past psychiatric diagnoses, determined that the most appropriate diagnoses, beyond that of PTSD, were major depressive disorder, recurrent, severe; and psychotic disorder, not otherwise specified.  For clarity, the Board will caption the issue on the title page of this decision as it has done throughout the appellate period. 




FINDINGS OF FACT

The most probative evidence of record demonstrates that the Veteran's current psychiatric diagnoses, beyond that of PTSD, are major depressive disorder, recurrent, severe; and psychotic disorder, not otherwise specified. 

The evidence of record indicates that the Veteran's major depressive disorder, recurrent, severe; and psychotic disorder, not otherwise specified, were incurred in or aggravated by active service.


CONCLUSION OF LAW

The Veteran's major depressive disorder, recurrent, severe; and psychotic disorder, not otherwise specified, were incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.151(a), 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.





Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection for certain chronic diseases, including psychosis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.

A causal link is not required for service connection on a secondary basis.  A showing that the service-connected disability aggravates the condition at issue will satisfy the requirements for service connection on a secondary basis.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  

Secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In such cases, only the portion attributable to the service-connected disability will qualify for compensation.  Id.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show:  (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310. 

The regulation which governs service connection on the basis of aggravation was revised, effective in October 2006.  However, since the claim underlying this appeal was submitted prior to that date, in January 2005, the prior version of 38 C.F.R.      § 3.310 applies.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The Veteran asserts entitlement to service connection for her psychiatric disabilities, beyond that of PTSD, for which she is service-connected, on the basis that the onset of her psychiatric problems was during her military service when she was personally assaulted in 1981.  The Veteran asserts that her symptoms were further exacerbated by the birth of a child who is the product of such assault.  The Veteran asserts that she was free of depressive, anxiety, or psychiatric symptoms prior to the assault.

Report of Medical History, dated in February 1982 and completed by the Veteran for the purpose of separation from service, indicates that she reported a history of depression and excessive worry.  

Private treatment records dated in September 1995, seven years subsequent to separation from service, indicate that the Veteran was diagnosed with major depression, with psychotic features.  In February 1996, she was diagnosed with major depressive disorder, without psychotic features, and generalized anxiety disorder.  

VA treatment records dated in June 1999 indicate that the Veteran was diagnosed with schizophrenia.  On VA psychiatric evaluation in May 2005, she was diagnosed with major depressive disorder and paranoid schizophrenia.  

The Veteran underwent VA psychiatric evaluation in September 2009.  The examiner, subsequent to mental status examination and history, as well as an exhaustive review of the Veteran's prior psychiatric diagnoses, determined that the most appropriate diagnoses, beyond that of PTSD, were major depressive disorder, recurrent, severe; and psychotic disorder, not otherwise specified.  

In September 2009, the examiner noted the Veteran's prior psychiatric diagnosis of generalized anxiety disorder and disagreed with such diagnosis.  He reasoned that the Veteran's anxiety symptoms were fully accounted for by her PTSD diagnosis.  The examiner also noted the Veteran's prior psychiatric diagnosis of paranoid schizophrenia and disagreed with such diagnosis.  He reasoned that the Veteran did not manifest prodromal symptoms classic for schizophrenia and that none of her psychotic symptoms manifested themselves until after the 1981 assault.  

The VA examiner, in September 2009, noted that the Veteran's primary psychiatric diagnosis was PTSD, and that it is not uncommon for patients with PTSD to exhibit depressive and psychiatric disorders.  He described the relationship between the Veteran's PTSD and major depressive and psychotic disorders as closely connected.  He reported that it was his clinical judgment that the Veteran's major depressive and psychotic disorders were caused by or the result of her primary PTSD.  He also opined, however, that the Veteran's major depressive and psychotic disorders were directly related to service.  He reasoned, as to both opinions, that the Veteran did not demonstrate depressive or psychotic symptoms until the time of the 1981 in-service personal assault upon which her PTSD is based.    
The Board notes that the opinion provided by the VA examiner in September 2009 attributes the Veteran's major depressive and psychiatric disorders to service on a direct basis, as well as on a secondary basis related to service-connected PTSD.  The benefit to the Veteran for service connection on a direct basis is greater than the benefit for service connection on a secondary basis.  As discussed above, only the portion of the secondary disability attributable to the service-connected disability will qualify for compensation.  The greater benefit will be awarded unless the claimant specifically elects the lesser benefit. 38 C.F.R. § 3.151(a).

Thus, it is more beneficial to the Veteran to have direct service connection for her major depressive and psychotic disorders.  In this case, the Board finds that the VA examiner, in September 2009, opined that the Veteran's major depressive and psychotic disorders are directly related to service and provided an adequate rationale for his opinion.  On this issue, the Board notes that it is significant that the Veteran complained of depression in February 1982 during service, subsequent to her in-service personal assault.  Based on the foregoing, the Board finds that there is sufficient evidence of record to support the conclusion that the Veteran's major depressive and psychiatric disorders were incurred in or aggravated by service.

In sum, service connection for the Veteran's major depressive and psychotic disorders is not warranted on a presumptive basis, as such did not manifest to a compensable degree within one year of separation from service.  Service connection for the Veteran's major depressive and psychotic disorders may be warranted on both a direct and secondary basis, and as discussed above, the Board finds that the most appropriate theory of entitlement to service connection in the present case is direct, as such provides a greater benefit to the Veteran.  





(CONTINUED ON THE NEXT PAGE)
Therefore, resolving all doubt in favor of the Veteran, as is required by law, the Board finds that entitlement to service connection for major depressive disorder, recurrent, severe; and psychotic disorder, not otherwise specified, originally claimed as depression (also diagnosed with paranoid schizophrenia), is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for major depressive disorder, recurrent, severe; and psychotic disorder, not otherwise specified, is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


